                          Case 1:20-cr-00637-SHS Document 62 Filed 08/16/21 Page 1 of 1

Federal Defenders                                                                                        Southern District
                                                                          52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                                   Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                                      Southern District of ew York
David E. Patton                                                                                            Je1111ifer L. Brow11
Executive Director                                                                                         Attorney-in-Charge
and Attornev-in-Chie(

                                                                    August 16, 2021

           ByECF

           Honorable Sidney H. Stein                                 MEMO ENDORSED
           United States District Judge
           Southern District of New York
           500 Pearl Street
           New York, New York 10007

           Re:          United States v. Victor Castro, 20 Cr. 637 (SHS)

           Dear Judge Stein:

                    I write on consent (Assistant U.S. Attorney Peter Davis) to respectfully request that the
           Court adjourn sentencing in this matter, currently scheduled for September 14, 2021, for a period
           of around 30 days. The reason for the request is that my schedule has shifted around because of a
           trial, and I will need additional time to prepare my sentencing submission.

                    Thank you for your consideration of this request.

                                                                    Respectfully submitted,


                                                                    Isl
                                                                    Martin Cohen
                                                                    Assistant Federal Defender
                                                                    (212) 417-8737
           cc:      Peter Davis, Esq., by ECF
           The sentencing is adjourned to October 20, 2021, at 2:30 p.m. The defense submission is due by September
           30, the government submission is due by October 7.
           Dated: New York, New York
                  August 16, 2021
